556 F.2d 370
In re SOUTHWESTERN BELL TELEPHONE COMPANY, AmericanTelephone and Telegraph Company, and C. L. Todd,Petitioners.
No. 76-2237.
United States Court of Appeals,Fifth Circuit.
July 21, 1977.

Jack Hebdon, Green & Kaufman, Inc., Hubert W. Green, James E. Barden, San Antonio, Tex., Dewey, Ballantine, Bushby, Palmer & Wood, Leonard Joseph, New York City, for petitioners.
Pat Maloney, San Antonio, Tex., for Gravitt.
Before BROWN, Chief Judge, GEWIN, AINSWORTH, GODBOLD, DYER, CLARK, RONEY, GEE, TJOFLAT and HILL, Circuit Judges.*
PER CURIAM:


1
In accordance with the opinion and judgment of the Supreme Court of the United States entered April 25, 1977, the judgment of this court entered July 9, 1976, 535 F.2d 859 granting the petition for a writ of mandamus and the judgment of this court entered November 12, 1976, 542 F.2d 297, affirming the judgment of July 9, 1976, are VACATED and judgment is entered DENYING the petition for writ of mandamus.



*
 Circuit Judges Wisdom, Thornberry, Coleman, Goldberg and Morgan did not participate in this decision